43 F.3d 1483
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Phillip J. HAMMOND, Petitioner,v.COMPTROLLER OF THE CURRENCY, Administrator of NationalBanks, Respondent.
No. 93-9547.
United States Court of Appeals, Tenth Circuit.
Nov. 23, 1994.

On Petition for Review from a Decision of the Office of the Comptroller of the Currency.
ORDER AND JUDGMENT1
Before ANDERSON, REAVLEY,2 and HENRY, Circuit Judges.


1
Phillip J. Hammond seeks direct review by this court of a Notice of Disapproval issued by the Office of the Comptroller of the Currency, pursuant to Section 914 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA), 12 U.S.C. 1831i.  Because Section 914 is silent as to the method by which judicial review of a notice of disapproval is obtained, we ordered briefing and argument on the question of our jurisdiction, as well as on the merits.


2
After careful consideration of the arguments of the parties and the jurisdictional provisions of FIRREA, we conclude that we do not have jurisdiction to hear a direct appeal of a disapproval under Section 914.  Our conclusion, however, does not require dismissal of the appeal outright.  We may, in the interest of justice, transfer the action to a federal district court in which the action could have been brought in a timely manner.  See 28 U.S.C. 1631;  1391(e).  We conclude that it is appropriate to transfer this petition for review to the United States District Court for the District of Kansas, and we so order.


3
Our action, of course, is intended neither to express nor to intimate any opinion either on the merits of the case or on the propriety of jurisdiction in the district court.3


4
PETITION FOR REVIEW TRANSFERRED TO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The Honorable Thomas M. Reavley, Senior Circuit Judge, United States Court of Appeals for the Fifth Circuit, sitting by designation


3
 By virtue of our action, the pending motions are mooted